


115 HR 5625 IH: Easy Enrollment Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5625
IN THE HOUSE OF REPRESENTATIVES

April 26, 2018
Mr. Bera (for himself, Ms. Kuster of New Hampshire, Mr. Schneider, Mr. Delaney, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Patient Protection and Affordable Care Act to align open enrollment periods for Exchange plans with the deadline for filing Federal income tax returns, and for other purposes.

 
1.Short titleThis Act may be cited as the Easy Enrollment Act of 2018.  2.Aligning open enrollment periods for Exchange plans with deadline for filing Federal income tax returns (a)In generalSubparagraph (B) of section 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended to read as follows: 
 
(B)annual open enrollment periods— (i)for calendar years after the initial enrollment period and before 2020, as determined by the Secretary; and 
(ii)for 2020 and subsequent calendar years, that begin on a date specified by the Secretary and end on April 15 of such calendar year;  . (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue regulations to carry out the amendment made by subsection (a). 

